FILED
                                                                                               7/20/2020
                                                                                     Clerk, U.S. District & Bankruptcy
                            UNITED STATES DISTRICT COURT                             Court for the District of Columbia
                            FOR THE DISTRICT OF COLUMBIA

CONSUELO JORDAN,                       )
                                       )
              Plaintiff,               )
                                       )
     v.                                )                      Civil Action No. 20-1820 (UNA)
                                       )
ATTORNEY GENERAL WILLIAM BARR, et al., )
                                       )
              Defendants.              )


                                  MEMORANDUM OPINION

       This matter is before the Court on plaintiff’s application to proceed in forma pauperis and

her pro se civil complaint. The application will be granted, and the complaint will be dismissed.

       The Court has reviewed plaintiff’s complaint, keeping in mind that complaints filed by

pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,

must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).
       This complaint begins with what appears to be a claim for pension benefits. In rambling

and disjointed form, the complaint mentions plaintiff’s late mother and sister, plaintiff’s

educational background, past employment discrimination and sexual harassment claims plaintiff

has made, her complaints against a Metropolitan Police Department Officer, threats plaintiff has

received, the improper use of a government seal, and a security clearance. What the complaint

lacks, however, is a short and plain statement showing plaintiff’s entitlement to the relief she

demands, an award of $138 million. For this reason, the complaint fails to meet the pleading

standard set forth in Rule 8(a) and must be dismissed.

         An Order consistent with this Memorandum Opinion is issued separately.

DATE: July 20, 2020                                   /s/
                                                      JAMES E. BOASBERG
                                                      United States District Judge